 

Exhibit 10.1

 

EXECUTION

 

HEALTH INSURANCE AGREEMENT

 

This Agreement (this "Agreement"), dated as of March 30, 2017, is entered into
by and among Nathan Kahn and Sandra Kahn (collectively, the "Kahns"), Ta Chen
Stainless Pipe Co., Ltd., a Taiwan (ROC) corporation ("Parent"), Ta Chen
Investment Corporation ("Sub"), a Delaware corporation and a wholly-owned
subsidiary of Parent, and Empire Resources, Inc., a Delaware corporation (the
“Company”).

 

WHEREAS, simultaneously with the execution of this Agreement, the Company,
Parent, and Sub are entering into an Agreement and Plan of Merger, dated as of
the date hereof (as the same may be amended or supplemented, the "Merger
Agreement"), providing, among other things, for the commencement by Sub of a
tender offer (the “Offer”) for all of the outstanding shares of common stock,
par value $0.01per share (the “Common Stock”), of the Company, to be followed by
the merger of Sub with and into the Company (the "Merger"), all upon the terms
and subject to the conditions set forth in the Merger Agreement; and

 

WHEREAS, the Kahns are currently executive officers of the Company and Parent
has requested that they continue in the employ of the Company following
consummation of the Merger; and

 

WHEREAS, as an inducement for the Kahns to continue with the Company and in
recognition of their past and future contributions to the Company, the
Compensation Committee of the Board of Directors of the Company has (i) approved
the provision to the Kahns of the benefits contemplated by this Agreement as an
employee benefit arrangement within the meaning of Rule 14d-10(d)(2) under the
Securities Exchange Act of 1934, as amended, as compensation for past services
performed and future services to be performed, and (ii) concluded that the
amounts payable hereunder were not calculated based on the number of shares of
Common Stock to be tendered by the Kahns pursuant to the Offer;

 

NOW THEREFORE, in consideration of the foregoing and the mutual promises,
representations, warranties, covenants and agreements contained herein and in
the Merger Agreement, the parties hereto, intending to be legally bound hereby,
agree as follows:

 

1.          Health Insurance.  Regardless of whether Nathan Kahn or Sandra Kahn
remain employed by the Surviving Corporation, Parent and Sub agree that they
shall, or shall cause the Surviving Corporation to, provide (at the expense of
the Company as the Surviving Corporation or Parent), and the Company agrees to
provide, from and after the Effective Time (as defined in the Merger Agreement)
to each of Nathan Kahn and Sandra Kahn health insurance coverage substantially
equivalent to that currently provided to each of them, with coverage for
pre-existing conditions, credit for deductible payments, co-payments and other
expenses in determining whether requirements relating to deductibles,
co-insurance and maximum out-of pocket payments are satisfied.  The obligations
under this Section may be satisfied by coverage through the health insurance
plan covering employees of the Surviving Corporation or, if unavailable, by
purchasing individual coverage and shall terminate with respect to Nathan Kahn
or Sandra Kahn, as the case may be, at the time such person is eligible to be
covered by Medicare.

 

 

 

 

2.          Executed in Counterparts. This Agreement may be executed in
counterparts each of which shall be an original with the same effect as if the
signatures hereto and thereto were upon the same instrument.

 

3.          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to the
principles of conflicts of laws thereof.

 

4.          No Third Party Beneficiaries. Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
parties hereto (whether by operation of law or otherwise) without the prior
written consent of the other parties, except that Purchaser may assign, in its
sole discretion, any or all of its rights, interests and obligations hereunder
to Parent or to any direct or indirect wholly owned Subsidiary of Parent.
Subject to the preceding sentence, this Agreement will be binding upon, inure to
the benefit of and be enforceable by the parties and their respective successors
and assigns. Nothing in this Agreement is intended to confer upon any Person
other than the parties hereto any rights or remedies hereunder.

 

5.          Jurisdiction. Each of the parties hereto (a) consents to submit
itself to the personal jurisdiction of any Delaware state court in the event any
dispute arises out of this Agreement or any of the transactions contemplated by
the Merger Agreement, (b) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court
and (c) agrees that it will not bring any action relating to this Agreement or
any of the transactions contemplated by the Merger Agreement in any court other
than a state court located in the State of Delaware. Each party hereby
irrevocably consents to the service of process of any of the aforementioned
courts in any such suit, action or proceeding by the mailing of copies thereof
by registered or certified mail, post prepaid, to the address set forth in
Section 17, such service to become effective ten days after such mailing.

 

6.          Waiver of Jury Trial. Each of the parties hereto irrevocably waives
its right to a trial by jury in any action, proceeding or counterclaim arising
out of or relating to this Agreement or the actions of the Kahns, the Company,
Parent, Sub or the Company in the negotiation, administration, performance and
enforcement thereof.

 

7.          Amendments. This Agreement may not be modified, amended, altered or
supplemented, except upon the execution and delivery of a written agreement
executed by the parties hereto.

 

8.          Termination. This Agreement shall terminate and all rights and
obligations of the parties hereunder shall terminate (in each case, without any
further action on the part of any party hereto) the termination of the Merger
Agreement in accordance with its terms.

 

Remainder of page intentionally left blank

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of this
30 day of March, 2017.

 

  Nathan Kahn       /s/ Nathan Kahn       Sandra Kahn       /s/ Sandra Kahn    
  Ta Chen Stainless Pipe Co., Ltd.         By: /s/ Li-Yun Hsieh     Name: Li-Yun
Hsieh     Title: Chairman         Ta Chen Investment Corporation         By: /s/
Johnny Hsieh     Name: Johnny Hsieh     Title: President         Empire
Resources, Inc.         By: /s/ William Spier     Name: William Spier     Title:
Chairman of Board of Directors, member of Compensation Committee

 

 

 

 

